Citation Nr: 1735956	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 1981 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned at a Travel Board hearing on March 24, 2017.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his March 2017 Board hearing that in the 1980s he started treatment for pes planus at the VA medical facility in Long Beach, California.  Although the claims file contains treatment records at the Long Beach VA Medical Center as far back as July 2001, there are no records from the 1980s to 2001.  

The Veteran testified to the history of his treatment for his disability and although he identified the time in which he was treated only generally as "the 80s," he specified the place of his treatment.  

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A (a) and (c); 38 C.F.R. § 3.159 (c)(2) and (3).  VA has not yet assisted the Veteran to the fullest extent possible in obtaining evidence, as there is now evidence that additional records have yet to be requested.  Therefore, VA must make reasonable efforts to identify and obtain the records in order to satisfy its duty to assist the Veteran under § 5103A (b)(1).  Given the potentially significant number of missing records from the virtual claims file, a remand is required to ensure the Board is able to review the entire record pertinent to the Veteran's appeal.

If records are obtained, and if there is treatment of the feet noted in the records, to ensure that any medical opinion is based on a review of all the evidence, the file should be forwarded to the September 2016 examiner for addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative, as needed, for information specifically pertaining to treatment for pes planus in the period of January 1, 1980 to July 5, 2001 at the Long Beach VA Medical Center in Long Beach, California.  

Further request from the Veteran and/or his representative information pertaining to any current treatment for pes planus at any VA facility and by any private treatment provider.  

Obtain any records pertaining to the above requests for information not yet associated with the claim's file and associate them with the claims file.  Specifically request all VA treatment records from Long Beach VA from 1980 to 2001.  If these records are archived, they should be obtained.  If there are not records available, that should be certified by an appropriate individual at the medical center.

Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

2.  After obtaining and reviewing the records, if it is found that there is treatment for the feet reported, forward the claims file to the examiner who conducted the September 2016 examination, or if unavailable, a similarly situated examiner, for review of the records.  The examiner should indicate whether there is evidence in the record which would alter the opinion as to etiology previously obtained.  The medical rationale for the conclusion should be set out.  If it is determined that an additional examination is in order, such examination should be scheduled in accordance with applicable provisions.

3.  After completing the above development and any other indicated development, readjudicate the claim of entitlement to service connection for pes planus.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




